Citation Nr: 9908167	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  91-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frostbite.

2.  Entitlement to service connection for residuals of a low 
back injury.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities prior to June 10, 1997.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.  

In a February 1954 rating decision, service connection for 
frozen feet and a cervical spine injury was denied.  The 
veteran was notified of that action by letter in February 
1954; however, he failed to perfect an appeal therefrom and 
that action became final.  In June 1989, the veteran 
requested that the claim for entitlement to service 
connection for frostbite be reopened, and he submitted 
additional evidence in support thereof.  Also in June 1989, 
the veteran submitted a claim for service connection for a 
back injury as the result of falling off a tank in service.  

This appeal arises from an August 1990 rating decision of the 
Buffalo, New York Regional Office (RO), which determined that 
new and material evidence had not been submitted to reopen 
claims for entitlement to service connection for frostbite 
and a spinal injury, and which denied a total disability 
rating based on individual unemployability due to service 
connected disabilities.  

In October 1991, the veteran appeared and testified at a 
personal hearing in Washington, D.C., which was conducted by 
a panel of the Board of Veterans' Appeals (Board).  The 
members of the panel are no longer associated with the Board.  
In December 1991, the Board remanded the case to the RO for 
additional development.  Pursuant to the veteran's request 
for an additional hearing, a hearing was held in March 1996 
in Washington, D.C. before C. W. Symanski, who is the member 
of the Board responsible for rendering a final determination 
in this case.  In June 1996, the Board again remanded the 
case to the RO for additional development of the evidence.  

Following the evidentiary development directed by the Board 
in the June 1996 remand, the RO in a December 1997 rating 
decision granted the veteran's claim for a total disability 
rating based on individual unemployability due to service 
connected disabilities, effective from June 10, 1997.  The RO 
notified the veteran of this decision in January 1998 and, 
after the veteran filed a notice of disagreement with respect 
to the effective date assigned to the total disability 
rating, issued him a supplemental statement of the case 
(SSOC) in February 1998.  Although the veteran never 
responded with regard to the issue of a total disability 
rating prior to June 10, 1997, it is noted that the SSOC 
informed the veteran that a response was optional.  
Therefore, the Board considers the issue of a total 
disability rating based on individual unemployability due to 
service connected disabilities prior to June 10, 1997 in 
appellate status and will proceed with review of the issue. 


FINDINGS OF FACT

1.  By rating decision in February 1954, service connection 
for frozen feet was denied.  Written notice of the denial was 
sent to the veteran in February 1954; the veteran failed to 
perfect an appeal and that action became final.

2.  Additional evidence submitted since the February 1954 
rating decision includes evidence which is more than merely 
cumulative of previously considered evidence, and is 
probative of the issue of service connection for frostbite.  

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

4.  The veteran is a combat veteran who has presented sworn 
testimony to the effect that he incurred frostbite while 
serving in Korea.  

5.  The veteran's allegation of incurring frostbite in 
service is consistent with the cold injuries sustained by 
combat veterans in Korea. 

6.  The medical evidence of record is clear and convincing 
that the veteran does not have current residuals of 
frostbite.  

7.  The veteran has not produced satisfactory, or credible, 
evidence that he sustained a low back injury during service.  

8.  At the time of the receipt of his claim for a total 
disability rating based on individual unemployability due to 
service connected disabilities on March 15, 1988, the veteran 
was prevented from securing and following gainful employment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
February 1954 rating decision to reopen a claim for 
entitlement to service connection for frostbite.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).   

2.  The veteran does not have residuals of frostbite was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) 
(1998).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(d) (1998).

4.  The veteran is entitled to a total disability rating 
based on individual unemployability due to service connected 
disabilities, effective from March 15, 1988.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400(o) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims for Service 
Connection 
for Frostbite and a Back Disability

A.  Background

The veteran's service medical records indicate no complaints, 
clinical findings, or diagnosis of frostbite or a back 
disability.  Service department records show that the veteran 
received the Republic of Korea Presidential Unit Citation and 
the Korean Service Medal with six Bronze Stars and that he 
had one year, six months, and five days of foreign and/or sea 
service.  

In October 1953, the veteran's claim for service connection 
for frozen feet beginning in either December 1950 or January 
1951 was received.  There was no reference to a back 
disability.  

On VA examination in July 1953, the veteran indicated that he 
had frozen feet while in Korea and could not tolerate cold 
weather.  He reported that in hot weather his feet perspired 
a great deal.  There were no complaints referable to the 
back.  A physical examination revealed that all of the 
veteran's pulses in his feet were diminished and that there 
was no tenderness or deformity of the veteran's back.  The 
impression included diminished pedal circulation, mild.  
There was no diagnosis of a back disability.  

On VA examination in September 1953, the veteran gave a 
history of having frozen feet which he had never reported.  
There were no complaints referable to the back.  On physical 
examination, his feet were colder than normal and the left 
dorsalis pedis and posterior tibial were very poorly 
palpable.  The diagnoses included residuals of frozen feet, 
especially to the left.  

On VA examination in November 1953, the veteran reported that 
he froze his feet in 1949.  There was no complaint referable 
to the back.  He did complain of numbness over the back of 
his head and a VA x-ray of the cervical spine taken at that 
time indicated an irregularity in the cervical curve.  It was 
noted that there was no evidence of any fracture or bony 
displacement but that there must have been some type of 
injury to produce such a defect in the curvature.  The final 
VA examination diagnoses, dated in February 1954, included 
frozen feet, mild, and traumatic irregularity of C4 and C5, 
mild.  There was no diagnosis of a low back disability.  

By rating decision in February 1954, the RO denied service 
connection for frostbite and a cervical spine injury.

A December 1957 VA outpatient record indicates that in the 
veteran's crural areas there was moderate erythema and that 
there were no lesions on the left foot.  The diagnosis was 
dermatitis of the scalp and crural and perianal areas.  The 
examiner indicated that the diagnosis was an adjunct of and 
secondary to the veteran's service connected nervous problem.  

On VA examination in March 1965, the veteran reported that he 
had skin eruptions on his scalp, perianal area, and feet 
which began in 1952 while in Korea.  The physical examination 
did not reveal any skin eruptions on the feet.  The diagnoses 
was extreme psoriasis vulgaris, chronic.  

An August 1980 VA outpatient record indicates that the 
veteran complained that he had a chronic problem of his back 
"going out" about twice a year.  An examination revealed 
good heel/toe walk and a normal gait.  There was spasm in the 
left lumbar area.  The veteran was prescribed pain medication 
and heat treatment.  

On VA examination in December 1980, the veteran reported that 
during service he was hospitalized after falling from a tank 
and that his hands have been numb ever since then.  

On VA examination in March 1981, it was noted in the 
veteran's history that he had had varying joint pains over 
the past few years, particularly in his low back and hip 
areas.  It was noted that due to pain he had x-rays of his 
foot a year previously, which were normal.  The diagnosis was 
generalized psoriasis, with no orthopedic indication of 
clinical psoriatic arthritic changes.  The examiner stated 
that the veteran had multiple arthralgias which may well go 
with his psoriasis.  X-rays of the lumbosacral spine showed 
minimal degenerative arthritis which was not related to 
psoriasis.  

A May 1981 VA outpatient record indicates a complaint of 
muscle spasm in the veteran's back.  The diagnosis was muscle 
sprain in the back.  

On VA examination in June 1982, the veteran complained of 
numbness in his hands and feet and painful joints.  

A June 1982 VA outpatient record indicates a complaint of 
recurrent back pain since the 1950s.  An examination revealed 
a mild low back tenderness.  The veteran was prescribed pain 
medication and heat treatment.  

On a March 1983 VA outpatient report the veteran reported 
that his legs felt rubbery most of the time as they have for 
the past 20 years and that his hands were somewhat clumsy, 
giving him difficulty in writing.  An examination revealed a 
patch of scaly dermatitis of each knee and left elbow and 
some reddening of the paronychial areas of all fingers with 
superimposed factitial changes.  His peripheral pulses were 
lively and his deep tendon reflexes were equal and +1 
reactive, bilaterally.  His vibratory sensation was intact, 
and there was no apparent deficit in pain or touch sensation.  

On a June 1984 VA examination, the veteran complained of back 
pain and of joint aches which he attributed to psoriasis.  
The veteran reported that he had a history of phlebitis.  

On a May 1986 VA outpatient record, an examination of the 
extremities revealed no clubbing, cyanosis, or edema.  

On VA examination in November 1986, the veteran complained of 
skin problems with his hands and numbness in his hands and 
feet.  He reported that his legs became very numb in cold 
weather.  He also complained of back problems.  The veteran 
indicated that in about 1951 he was thrown from a tank and 
began complaining of severe back pain.  It was noted by the 
examiner that the veteran was a very poor historian.  The 
diagnosis included back pain.    

In June 1989, a statement from the veteran was received in 
which he claimed service connection for frostbite and a back 
disability.  He stated that in service he suffered frostbite 
of the fingers and toes and a back injury when he fell off a 
tank.  He indicated that he did not believe that either of 
these incidents were recorded in his medical record.  He 
stated that he complained of frostbite and back pain to the 
VA immediately following service.  

In June 1990, VA outpatient records dated from June 1989 to 
May 1990 were received.  In October 1989, January 1990, and 
March 1990, the veteran was treated for dermatitis of the 
hands and legs.  In February 1990, the veteran had some left 
lower extremity pain on ambulation with increased erythema.  
In the assessment, the veteran was noted to have a history of 
peripheral vascular disease and that tenderness in his lower 
extremities was possibly secondary to ischemia.  In March 
1990, the veteran complained of dorsal foot pain upon 
exertion.  It was noted that the veteran had a history of 
severe frostbite to the toes and fingers which caused pain.  
An examination revealed no evidence of phlebitis and his left 
lower extremity was noted to be doing well.  

At an October 1991 hearing before a panel of the Board in 
Washington, D.C., the veteran testified with regard to his 
frostbite claim that prior to service he never had frostbite; 
that while in Korea he was located in the Pusan perimeter; 
that while on guard duty he incurred frostbite on his hands 
and feet in the winter of 1950 and that a notation in his 
records indicating frostbite in 1949 was in error; that he 
complained of frostbite at that time and reported numbness of 
his hands and feet at the time of separation; that in 
describing the frostbite on his hands and feet he indicated 
that they had been mostly red but "bluish" for a while and 
that they peeled; that currently his hands and feet were numb 
all of the time, especially in the winter, and that he 
constantly dropped things; and that ever since service the 
skin on his fingers have peeled.  With regard to his back 
claim, the veteran testified that prior to service he never 
had a back problem; that in 1950 he fell off a tank injuring 
the bottom of his spine which has bothered him ever since; 
that the only treatment he received at that time was aspirin 
because there was no hospital setup where he was located; 
that toward the end of his service he was assigned light duty 
due to a number of problems including back trouble; that 
after service his back went out when he lifted a hot water 
tank in 1954; that he applied for workman's compensation and 
received help through a chiropractor; and that prior to the 
reinjury he had been experiencing back problems.  The 
veteran's friend testified that she applied ointment on the 
veteran's skin, that he dropped things, and that he was in 
terrible pain all of the time.   

On VA examination in January 1992, the veteran reported that 
while in Korea in 1950 he was thrown off a tank and landed on 
his back and hips and that he had had pain localized in the 
low back area ever since.  On examination, there was no 
weakness or atrophy in the lower extremities, and knee and 
ankle jerks were active and equal.  Sensation was grossly 
normal throughout both lower extremities.  There was 
tenderness over the lumbosacral joint area on deep pressure 
with no radiation of pain.  The diagnosis was post traumatic, 
chronic lumbosacral strain.  X-rays of the lumbosacral spine 
were ordered, which revealed degenerative changes that had 
increased from 1981 and increased disc space narrowing at the 
L4/5 level.  In a February 1992 addendum to the examination 
report, it was noted that the veteran's history, symptoms, 
and examination did not indicate radiculopathy of the 
lumbosacral nerve roots.  

In a May 1992 notation, the wife of Dr. Paul Baldridge 
indicated that Dr. Baldridge had died in 1978 and that she 
had served for 33 years as his nurse and was in charge of his 
patient files.  She stated that all treatment records have 
been destroyed but that she knew the veteran well.  She 
stated that the veteran's problem was severe low back pain 
from an Army-related accident.  

On VA examination in June 1992, the veteran reported that he 
was exposed to extremely cold weather and developed frostbite 
while in Korea in 1950.  He reported that he has had pains in 
his hands and feet ever since that time whenever the weather 
was below 40 degrees.  It was noted that in the past the 
veteran had undergone open heart surgery with a bypass 
procedure where veins for grafting purposes were obtained 
from his left lower extremity.  On examination, there was an 
operative scar on his left thigh down his leg representing 
the harvesting site for the saphenous vein grafts.  There was 
no evidence of deep venous insufficiency.  There were no 
signs of ulceration, edema, or changes in the nails or skin 
to signify venous or arterial insufficiency.  The pedal 
pulses of both feet were easily felt.  The hands revealed 
minimal dermatitis, nonspecific, which were of no clinical 
consequence in the examiner's opinion.  The pulses in the 
wrist were of good volume, and there were no changes in color 
or temperature referable to the hands.  The examiner 
concluded that there were no residuals pointing to frostbite 
which could be attributed to peripheral vascular disease.  

In August 1992, VA outpatient records dated from October 1989 
to July 1992 were received.  The records show that the 
veteran continued to receive treatment for mild dermatitis.  
In December 1990, the assessment referenced the veteran's 
lower extremities and noted that he had a history of 
peripheral vascular disease.  A February 1992 record notes a 
history of peripheral vascular disease in the lower 
extremities.  

In an August 1993 medical statement, a VA examiner indicated 
that the veteran's primary complaint was of a debilitating 
cold injury to the hands and feet.  The VA examiner stated 
that he informed the veteran on taking an extremely brief 
history and without examining him that he would be served 
better by a neurosurgical or orthopedic consultation.  

In November 1993, the veteran submitted a copy of an article 
from a March/April 1993 The Chosin Few newsletter pertaining 
to residuals of cold injuries.  

On VA examination in February 1994, the veteran reported that 
in Korea he suffered frozen hands and feet which peeled 
considerably and were intolerant to cold weather.  He 
complained of difficulties with his neck and back as a result 
of being thrown off a tank.  On examination, there were no 
abnormal temperatures or color changes in the hands and feet.  
The peripheral pulses were present in the wrists in a normal 
amount but were diminished in volume in both the dorsalis 
pedis and the posterior tibial region.  There was no edema or 
evidence of dermatitis.  There was limitation of motion in 
the cervical and lumbar spine.  The examiner concluded that 
with the history of frostbite involving the hands and feet, 
the veteran's complaint of intolerance to cold weather and 
frequent forms of a peeling type of dermatitis substantiated 
this complaint.  There was definite diminution in the volume 
of the pulses in the feet but not in the wrist, and there was 
no evidence of varicose veins.  X-rays of the spine were 
taken, which revealed degenerative changes of the lumbar 
spine which was most pronounced at L5/S1 and degenerative 
joint disease at C3 through C6 with foraminal narrowing at C3 
and C5 on the right and C6 and C7 on the left.  

On a February 1994 VA fee-basis examination by Peter 
Mangikian, M.D., the veteran complained of painful hands and 
feet secondary to a cold injury sustained in Korea.  He 
complained of recurrent peeling and cracking of the skin over 
the finger tips and of stinging and aching of fingers and 
toes with cold weather below 40 degrees.  He complained of 
poor dexterity and a weak grip.  He stated that his 
extremities turned red in cold weather, and he did not 
describe any blanching, cyanosis, or excessive sweating or 
paresthesia.  The veteran reported that he was in Korea for 
two winters when the temperatures were extremely cold and 
that he apparently got his extremities wet.  He described his 
cold injuries as cold, swollen, red, and painful hands and 
feet.  He did not have blisters or ulcerations.  He 
reportedly received advice from paramedics at the time but 
had no infirmary or hospital care, and he apparently was 
advised to avoid rapid rewarming.  On examination, the pulses 
were excellent.  There were no varicosities and capillary 
action was good.  There was no reactive 
vasoconstriction/hyperemia or cyanosis on exposure of the 
hands to an outside temperature of 18 degrees for five 
minutes.  The skin felt warm to the touch and skin texture 
was normal overall except for a leathery coarseness in the 
hands.  The nails were brittle and the skin of the hands and 
feet were dry.  There was a subtle decrease to pin prick 
sensation of the hands and feet.  There was no motor deficit 
and no evidence of muscular atrophy or weakness.  Dr. 
Mangikian opined that from the veteran's history he probably 
sustained mild immersion cold injury rather than frostbite, 
as evidenced by no skin damage at the time of exposure.  He 
further stated that the veteran's skin changes could be cold 
injury and more so due to occupational damage.  He remarked 
that the veteran was not specific as to any disability in his 
daily life/performance.  

Subsequently, VA records dated from February 1992 to May 1994 
were received.  A February 1992 record notes that the 
veteran's extremities were without clubbing, cyanosis, or 
edema and that his pulses were 1+ and equal.  The assessment 
included peripheral vascular disease, stable.  A September 
1993 x-ray of the lumbosacral spine revealed moderate 
scoliosis, narrowed intervertebral disks, degenerative joint 
disease, and arthritic changes in both sacroiliac joints.  

At a March 1996 hearing before the undersigned Member of the 
Board, the veteran testified that he sought treatment for 
frostbite from an aide while in Korea; that at the time his 
hands were swollen and throbbing; that in the last year of 
service he noticed that his hands cracked and peeled and were 
bothered by cold; that his feet were swollen, red, and had 
burning pain; that his feet had no tolerance for the cold; 
that he currently had problems with his hands to include 
peeling, difficulty in holding things, and numbness; that his 
hands and feet burned and throbbed almost all the time; that 
he injured his tailbone when he fell from a tank in service; 
that he was given aspirin for his back in service; that he 
reported his back problems at the time of separation; and 
that he reinjured his back while lifting a hot water tank 
following service and sought treatment from chiropractors.

In July 1996, VA outpatient records dated from February 1994 
to June 1996 were received.  A February 1995 record indicates 
a history of phlebitis and questionable peripheral vascular 
disease.  A March 1995 record notes a complaint of back pain.  
A July 1995 record indicates that the veteran reported 
frostbite in service and that his fingers now peeled.  He was 
referred to the dermatology clinic.  

In an April 1997 statement, the veteran indicated that for 
years he has suffered problems on his hands and feet, as 
described in a newspaper article about frostbite among Korean 
war veterans.  The enclosed newspaper article pertained to 
veterans, particularly those veterans who were present at 
Chosin, receiving VA compensation for the long-term effects 
of frostbite as a service-related injury.  The article 
indicated that the most common effects were diabetes, 
circulatory problems, arthritis, skin cancer in frostbite 
scars, chronic night pain, and fungal infection.  

On VA examination in June 1997, the veteran's extremities 
were unremarkable, except for surgical scars from bypass 
surgery.  The impression included coronary artery disease, 
which the examiner stated occurred after the veteran's period 
of service.  The examiner added that the veteran had no 
evidence of peripheral vascular disease and that it was 
"obtuse to even wonder about a relationship between 
frostbite of the feet and atherosclerosis of the legs many 
years later".  

On VA examination in June 1997, the veteran reported that he 
sustained frostbite while at the Pusan perimeter in Korea in 
1950.  He reported thickening of the skin of his hands which 
then peeled, accompanied by some burning sensation, which 
occurred every 20 days.  He reported that his feet had a 
similar problem but without the peeling.  The veteran 
indicated that during his last year in service he was excused 
from carrying a weapon because he had a tendency to drop 
things and that he noticed an absence of feeling in his hands 
and feet which was worse in cold weather.  On examination, 
his hands appeared normal with some callous formation of the 
palmar aspect of the fingers.  There was scant hair growth on 
the dorsum of the toes.  The fingernails and toenails 
appeared normal, and the hands and feet were warm.  There was 
no evidence of any desquamation of the skin or other 
abnormality.  The examiner stated that the veteran's history 
was compatible with the residuals of frostbite injury but 
that at this time there was no objective evidence of 
abnormality.  The impression was frostbite injury not 
documented.  

On VA examination in June 1997, the veteran reported that in 
1950 he fell from a tank while in the service.  He stated 
that at the time he had no evaluation of any kind.  He 
complained of back pain ever since the fall.  On the 
examination, he described the pain as located mainly in his 
tailbone with occasional numbness in his legs.  The 
impression was chronic lumbosacral strain without evidence of 
radiculopathy and poor patient self-reported injury.  The 
examiner noted that it appeared to be as likely as not that 
the veteran's present back problems were related to his 
initial service connected injury.  Subsequently, the examiner 
amended this last statement to reflect that it was as likely 
as not that the veteran's present back problems were related 
to his initial back injury.  

In September 1997, medical and administrative records dated 
from 1965 to 1984 from the Social Security Administration 
were received.  In a September 1965 letter, John Sipple, 
M.D., indicated that the veteran was involved in an accident 
in Korea when he was thrown from a tank.  In an October 1965 
letter, Anthony Slivinski, M.D., noted that the veteran 
reported falling off a tank in service.  In an August 1967 
letter, Sherwin Radin, M.D., indicated that the veteran's 
psychiatric problems dated back to 1951 in the service when 
he fell from a tank and landed on his head.  On an October 
1982 examination by Lionel Rudolph, M.D., the veteran claimed 
that most of his musculoskeletal symptoms were located in his 
feet.  An examination revealed no deformity, local 
tenderness, swelling, nodules, or reduced range of motion in 
any joints.  A December 1983 record revealed right median 
neuropathy on a nerve conduction study.  In a December 1983 
medical statement, Richard Flynn, M.D., indicated that 
etiology of the veteran's motor neuropathy was as yet 
undisclosed and that cervical spondylosis with root 
compression was a possibility.  In that same statement, Dr. 
Flynn noted the veteran's complaints of numbness in his hands 
and feet ever since a fall from a tank in service in 1952 and 
his complaint of low back discomfort.  On a February 1984 
medical examination by Robert Bornhurst, M.D., the veteran 
was noted to have early degenerative changes in his cervical 
and lumbosacral spine.  In a March 1984 medical statement, 
Dr. Flynn indicated that the veteran had a compression of the 
root of the nerve in his neck by the degenerative changes 
noted on x-rays.  

B. Analysis of Frostbite Claim

The applicable criteria for the grant of service connection 
for frostbite when the RO considered that claim in February 
1954 turned on whether the evidence demonstrated that the 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  The evidence which was of record 
when the RO considered the claim in 1954 consisted of service 
medical records and VA records, as described above.  By 
rating decision in February 1954, the RO denied service 
connection for frostbite on the basis that there was no 
evidence of frozen feet in service.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b).  In order to reopen such a 
claim, the veteran must present new and material evidence 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

On an application to reopen a previously and finally 
disallowed claim, the Board must conduct a two-part analysis.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, 
it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material.  See Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  New evidence is evidence that is not merely 
cumulative of other evidence on the record.  Ibid.  Evidence 
is material where it is relevant to and probative of the 
issue at hand and where it is of sufficient weight or 
significance (assuming its credibility, see generally, Justus 
v. Principi, 3 Vet. App. 510, 513 (1992)) that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Sklar v. Brown, 5 Vet. App. 140, 145 
(1993); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Colvin, 1 
Vet. App. at 174.  In a recent case, the United States Court 
of Appeals for the Federal Circuit determined that in 
imposing the requirement that there be a reasonable 
possibility of a changed outcome, the United States Court of 
Veterans Appeals in the Colvin case impermissibly ignored the 
definition of material evidence adopted by VA.  Thus, that 
part of the Colvin test was overruled.  Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).  Second, if it is 
determined that the evidence is new and material, the Board 
must reopen the claim and evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  The 
additional relevant evidence submitted since the February 
1954 rating decision included VA and private medical 
evidence, copies of articles from publications concerning 
cold injuries, and testimony of the veteran and his friend, 
as described above.  

After a complete review of the additional evidence submitted 
since the February 1954 RO decision, the Board finds that the 
evidence is new and material as it is more than merely 
cumulative in nature, and it is relevant to and probative of 
the issue at hand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(1998).  The evidence is "new" in the sense that it either 
did not exist or was not considered by the RO in 1954.  
Through the additional medical records and testimony, the 
veteran described in detail the circumstances surrounding his 
alleged frostbite in service, the residuals therefrom, and 
the current status of his conditions.  These details were not 
made known at the time of the RO's 1954 decision.  Moreover, 
the VA medical opinions regarding a possible association of 
frostbite residuals to the veteran's period of service were 
provided subsequent to 1954.  Such medical evidence was not 
available at the time of the prior final disallowance.  
Therefore, the additional medical and lay records constitute 
new evidence under 38 C.F.R. § 3.156.  

Moreover, the Board finds that the additional evidence is 
"material" because it is probative of the issue at hand and 
must be considered in order to fairly decide the merits of 
the claim.  At the time of the RO's review in 1954, there was 
no medical evidence regarding the etiology of possible 
frostbite residuals.  Subsequent to Board remands in 1991 and 
1996 for additional evidentiary development of the case, VA 
examinations were conducted in 1992, 1994, and 1997 and 
opinions were rendered which are responsive to the question 
of whether the veteran had disabilities which were related to 
service.  Therefore, the medical evidence is not only new but 
essential in deciding fairly the underlying issue of whether 
the veteran had frostbite residuals that were incurred in 
service.  In view of the foregoing, it can be stated that the 
additional evidence associated with the record and submitted 
by the veteran meets the more flexible standard set forth in 
Hodge.  The Hodge decision provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, No. 96-1695 
(U.S. Vet. App. Oct. 30, 1998).  Accordingly, as the veteran 
has presented new and material evidence to reopen a claim for 
entitlement to service connection for frostbite, the claim is 
reopened, and all of the evidence will be considered on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must first 
decide whether the veteran will be prejudiced in any way by 
its consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has presented his arguments in hearings before 
members of the Board in October 1991 and March 1996.  These 
arguments were all merit-based rather than procedural.  He 
argued that in service he incurred frostbite, the residuals 
of which he currently suffered.  In view of the opportunity 
to present his contentions in two hearings and submit 
additional evidence at those hearings, the Board concludes 
that the veteran will not be prejudiced by its consideration 
of the underlying claim.

The Board must now determine whether the evidence of record, 
both old and new, supports the veteran's claim for service 
connection for frostbite.  Initially, it is noted that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, service connection will be granted 
if the evidence establishes that those disabilities were 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The applicable criteria 
also includes 38 U.S.C.A. § 1154(b) which provides as 
follows:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

Section 1154(b) is implemented by 38 C.F.R. § 3.304(d) which 
provides:

Combat. Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions, or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

In this case, the veteran's service personnel records, as 
reflected by his awards and citations, show that he had 
combat service in Korea; thus, 38 U.S.C.A. § 1154(b) is for 
application.  The veteran contends that he sustained 
frostbite in service which resulted in the peeling of the 
skin on his hands and feet and difficulty in gripping 
objects.  His service medical records, however, fail to show 
that the veteran sustained frostbite or that he had any 
complaints, clinical findings, or diagnosis of frostbite.  
Nevertheless, the Board must consider the provisions of 38 
U.S.C.A. § 1154(b), which have been interpreted by the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) as 
liberalizing the modes of proof necessary to support a claim 
of entitlement to service connection for disability incurred 
by a combat veteran.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the Federal Circuit set out a three-step 
sequential analysis: 1) The veteran must produce satisfactory 
lay or other evidence, that is, credible evidence which would 
allow a reasonable fact finder to conclude that the alleged 
disease or injury was incurred in the veteran's combat 
service; 2) If the proffered evidence is consistent with 
circumstances, conditions or hardships of service, a factual 
presumption arises that the alleged disease or injury is 
service connected; and 3) Once the presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.

The rigors of war for a combat veteran in Korea during the 
winter are well documented, and the veteran has provided 
additional evidence in the form of copies of articles 
concerning cold injuries sustained by veterans in Korea.  
Moreover, the veteran has provided sworn testimony that while 
in Korea he incurred frostbite on his hands and feet in the 
winter of 1950; that he complained of frostbite at that time; 
and that ever since service his feet and hands have been 
numb, the skin on his hands have peeled, and he constantly 
dropped things.  Within a year of service, the veteran was 
diagnosed with residuals of frozen feet on VA examination in 
September 1953.  Subsequent postservice medical records show 
that he has received treatment for chronic skin problems, 
diagnosed as dermatitis and psoriasis.  A December 1983 
medical record from the Social Security Administration (SSA) 
revealed right median neuropathy.  VA outpatient treatment 
records in 1990, 1992, and 1995 note a history of phlebitis 
and peripheral vascular disease.  A February 1994 VA examiner 
stated that a peeling type of dermatitis substantiated the 
veteran's complaint of cold intolerance in view of a history 
of frostbite involving the feet and hands.  Given the 
veteran's contentions and medical evidence, under the first 
step of the Collette analysis the Board finds that the 
veteran's sworn testimony is satisfactory, or credible, 
evidence. 

Under the second step, the subject of the veteran's 
testimony, his cold weather exposure in Korea, and the 
clinical findings with regard to the veteran's skin and 
extremities in the postservice medical records are consistent 
with the circumstances, conditions, and hardships of service.  
Moreover, the veteran's sworn testimony is consistent with 
his complaints of having had frozen feet in Korea and 
subsequent intolerance of cold weather on a July 1953 VA 
outpatient record and on VA examination reports in November 
1953, June 1992, February 1994, and June 1997.  In fact, the 
VA examiner in June 1997 stated that the veteran's history 
was compatible with the residuals of a frostbite injury.  

Under the final step of the three-step Collette analysis, 
consideration must be given to the question of whether the 
presumption of service connection for frostbite is rebutted 
by other evidence of record which rises to the level of clear 
and convincing.  Postservice medical evidence shows that in 
1953 the veteran was diagnosed with residuals of frozen feet.  
There was no diagnosis of frostbite, no reference to cold 
injury problems involving the hands, and no opinion regarding 
the etiology of the frozen feet.  The veteran has contended 
that his feet and hands have been numb ever since service, 
and he attributed this symptom to frostbite.  A December 1983 
medical record from the Social Security Administration (SSA) 
revealed right median neuropathy, which Dr. Flynn stated was 
possibly caused by cervical spondylosis with root 
compression.  Subsequently, Dr. Flynn indicated that x-rays 
of the cervical spine confirmed compression of the root of 
the nerve in the veteran's neck.  The veteran has contended 
that peeling of the skin on his hands and feet were 
attributable to frostbite in service.  The extensive medical 
record shows that the veteran has received treatment for 
chronic skin problems, diagnosed as dermatitis and psoriasis; 
however, the veteran is currently service connected for a 
psychiatric disorder with a general skin disorder.  Moreover, 
on a February 1994 examination, Dr. Mangikian opined that the 
veteran probably did not sustain frostbite as evidenced by no 
skin damage at the time of exposure and that the veteran's 
skin changes could have been from cold injury but were more 
likely due to occupational damage.  On VA examination in 
February 1994, the examiner concluded that a peeling type of 
dermatitis substantiated the veteran's complaint of cold 
intolerance in view of his history of frostbite involving the 
feet and hands.  However, the record shows that the veteran 
has never been diagnosed with frostbite, and the February 
1994 examiner's opinion was evidently based solely on the 
medical history provided by the veteran.  

Further medical evidence does not show that the veteran 
currently has residuals of frostbite.  The VA examiner in 
June 1992 concluded that the dermatitis on the veteran's 
hands was of no clinical consequence and that the veteran 
demonstrated no residuals pointing to frostbite which could 
be attributable to peripheral vascular disease.  While VA 
outpatient treatment records in 1990, 1992, and 1995 note a 
history of phlebitis and peripheral vascular disease, a VA 
examiner in June 1997 opined after examining the veteran that 
he had no evidence of peripheral vascular disease, and the 
examiner dismissed the thought of a relationship between 
frostbite of the feet and the atherosclerosis of the legs 
many years later.  Finally, on another June 1997 VA 
examination, the examiner noted the veteran's claims of 
frostbite in service with resultant skin problems and 
concluded that the veteran demonstrated no evidence of 
abnormality, even though his history was compatible with 
residuals of a frostbite injury.  The examiner further 
concluded that there was no documentation of a frostbite 
injury.  

While the veteran may well have sustained a cold injury in 
service, the medical evidence now of record establishes that 
he has no current disability attributable to frostbite in 
service.  On the most recent VA examinations in 1997, there 
was no evidence of peripheral vascular disease or any 
abnormality.  The suggestion of a relationship between 
frostbite of the feet and the veteran's atherosclerosis of 
the legs was rejected.  Also, the veteran's median neuropathy 
diagnosed in 1983 was attributed to cervical spondylosis with 
root compression and not to frostbite many years earlier.  
The Board has reviewed the record in its entirety and finds 
that under the Collette analysis the medical evidence of 
record clearly and convincingly shows that the veteran does 
not have current residuals of frostbite.  

C.  Analysis of Back Disability Claim

This claim came to the Board from an August 1990 rating 
decision in which the RO determined that there was no new and 
material evidence to reopen a claim for service connection 
for a spinal injury.  The RO indicated in an October 1990 
statement of the case that the veteran's back claim had 
previously been denied in February 1954 and that the veteran 
failed to appeal the denial at that time.  The RO has 
thereafter expressed the issue on appeal as a "new and 
material evidence" issue.  The Board notes that the 
veteran's current claim as received in June 1989 was based on 
allegations of a back disability resulting from a fall from a 
tank in service.  At hearings in October 1991 and March 1996, 
the veteran clarified that he injured his low back, or 
"tailbone", from his fall from a tank.  The Board further 
notes that the RO's determination in February 1954 
specifically involved the denial of service connection for a 
cervical spine or neck disability, obviously a different part 
of the spine.  As the veteran's present claim involving the 
lower spine has never been considered by the RO, it cannot be 
stated that the February 1954 determination is final (see 
38 U.S.C.A. § 7105(c)) as to the present issue on appeal.  
Accordingly, the veteran's current claim for service 
connection for a low back disability will be reviewed on a de 
novo basis.

However, prior to a review of the veteran's claim for service 
connection for a low back disability on a de novo basis, the 
Board must initially determine whether the veteran will be 
prejudiced in any way by its consideration of the claim when 
the RO has not addressed that underlying issue, as mandated 
by the Court in Bernard.  In that regard, the veteran has 
presented his arguments in his November 1990 substantive 
appeal statement and in hearings before members of the Board 
in October 1991 and March 1996.  These arguments were all 
merit-based rather than procedural.  He argued that in 1950 
he fell off a tank and injured his tailbone and that ever 
since the injury the bottom of his spine has bothered him.  
He also testified that he reinjured his back following 
service and sought treatment from chiropractors.  
Additionally, the veteran was afforded a VA orthopedic 
examination in June 1997 wherein the examiner provided an 
opinion regarding the etiology of the veteran's back 
disability.  The results of the examination were reviewed by 
the RO in a December 1997 rating decision.  In view of the 
opportunity to present his contentions in statements and 
hearings, to submit additional evidence at those hearings, 
and to undergo a VA examination addressing the etiology of 
his back disability, the Board concludes that the veteran 
will not be prejudiced by its consideration of the underlying 
claim.

At this point, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

In considering the veteran's claim for service connection for 
a low back disability, the provisions of 38 U.S.C.A. 
§ 1154(b) and Collette, as discussed above in the frostbite 
claim, are for application.  In that regard, the Board finds 
that the veteran has not produced satisfactory, or credible, 
evidence in order to satisfy the first step of the Collette 
analysis.  The veteran has twice testified that he has 
experienced back problems ever since falling off a tank and 
injuring his "tailbone", or bottom of his spine in service.  
He testified that he never had back problems prior to service 
and that ever since service he has experienced back trouble.  
He also testified that he had back problems prior to 
reinjuring his back when lifting a hot water tank following 
service.  The Board, however, finds that the veteran's 
allegation of an inservice injury is not credible.  

The service medical records do not reference any complaints, 
clinical findings, or diagnosis of a back disability.  
Despite the veteran's testimony that he was given aspirin at 
the time of the injury and was not hospitalized as there was 
no such facility where he was located in Korea, there is no 
evidence that the veteran complained of back problems at the 
time of his discharge from service or at the time of his 
initial claim for disability compensation in October 1953.  
In fact, there is no reference to back complaints in the 
record for many years following service, even though the 
veteran had received extensive medical treatment and 
underwent several VA examinations.  Instead, the medical 
records following service reflect numerous somatic complaints 
concerning multiple symptoms other than the low back.  The 
veteran was evaluated in 1965 in connection with a claim for 
disability benefits from the Social Security Administration 
(SSA).  The available SSA records show that on at least three 
occasions from September 1965 to August 1967 there were 
references made in private medical records that the veteran 
was thrown from a tank in service.  However, none of these 
records mentioned or cited to any low back complaints, 
clinical findings, or diagnosis.  Significantly, Dr. Radin 
indicated in one record that the veteran's psychiatric 
problems dated back to a fall from a tank in service when he 
landed on his head.  The initial reference to a back 
complaint appears in an August 1980 VA outpatient record.  
Nevertheless, neither this record nor a subsequent VA 
examination report in March 1981, on which x-rays of the 
lumbosacral spine revealed minimal degenerative arthritis, 
provided any pertinent history regarding back problems since 
service.  

Moreover, there are notations in the record which indicate 
that the veteran's recollection of past events was 
questionable.  On VA examination in November 1986, the 
veteran complained of back problems and related that he had 
severe back pain after being thrown from a tank in about 
1951.  The examiner noted that the veteran was a very poor 
historian.  Also, on VA examination in June 1997, the 
examiner diagnosed the veteran with chronic lumbosacral 
strain without evidence of radiculopathy and poor patient 
self-reported injury.  These medical opinions seriously 
challenge the accuracy of the veteran's testimony regarding 
an inservice low back injury from a fall from a tank.  

The Board notes that in a May 1992 statement the nurse of the 
deceased Dr. Baldridge recalled the veteran whom she knew 
well and indicated that the veteran's problem was severe low 
back pain from a service accident.  This statement 
corroborates the veteran's testimony to some extent.  
However, the statement was provided nearly 40 years following 
the veteran's service, without any accompanying medical 
records, and it is not so convincing in light of the 
extensive medical record over the years which fail to 
reference a back injury in service as to allow a reasonable 
fact finder to conclude that the veteran's alleged inservice 
back injury occurred.  The Board also notes that a VA 
examiner opined in a June 1997 report that it was as likely 
as not that the veteran's present back problems were related 
to his initial back injury.  This statement, too, apparently 
corroborates the veteran's testimony to some extent.  
However, considering this examiner's opinion that there was a 
"poor patient self-reported injury" and the ambiguity as to 
when the veteran initially injured his back--especially in 
light of the veteran's testimony that he injured his back 
while lifting a hot water tank following service in 1954, the 
examiner's statement is not so persuasive as to lead a 
reasonable person to conclude that the veteran's alleged 
inservice back injury occurred.  

After careful review of the medical record, the Board finds 
that the veteran has not produced satisfactory, or credible, 
evidence of a chronic low back disability from a fall from a 
tank in service to satisfy the first requirement of 
38 U.S.C.A. § 1154(b).  See also Collette at 393.  Although a 
VA examiner appeared to relate the veteran's current low back 
disability to an initial injury in service, there has never 
been any evidence of a back injury in service or of a back 
complaint until 27 years following discharge from service.  
The earliest references to a fall from a tank in service were 
found in medical records in the mid-1960s, and these records 
did not report any back injury in connection with the claimed 
fall.  In considering his claim in light of the first step of 
the Collette analysis, the Board has considered the doctrine 
of resolving doubt in the veteran's favor but finds that the 
doctrine is not for application where the evidence of record 
so convincingly establishes that the veteran's allegation of 
an inservice injury is not credible.  As noted by the Federal 
Circuit, 38 U.S.C.A. § 1154(b) contemplates a sequential 
analysis, see Collette at 394, and as the veteran has not 
satisfied the first step of the inquiry further analysis 
under the statute is unwarranted.  Consequently, the veteran 
is not entitled to a factual presumption of service 
connection under 38 U.S.C.A. § 1154(b).  


II.  Total Disability Rating Based on Individual 
Unemployability Due to 
Service Connected Disabilities Prior to June 10, 1997

A.  Background

On March 15, 1988, a statement from the veteran was received, 
indicating that his service connected ulcerative colitis had 
increased in severity.  The veteran stated that his problems 
with his service connected disability was "very bad for me 
socially and from an employability standpoint."  He claimed 
that he should be compensated for his disability as it kept 
him from having a social life and from being employed.  

An April 1988 VA examination report indicates that the 
veteran had not worked since the 1960s.  

In August 1988, a statement from the veteran was received, 
indicating that he was unable to have a normal job or social 
life due to his service connected colitis.  

At a hearing in November 1988 at the RO before a hearing 
officer, the veteran testified with regard to the severity of 
his service connected colitis.  He indicated that he had 
applied for various jobs with the government but was never 
hired.  

In March 1989, a letter from the veteran to his congressman 
was received.  The veteran indicated that he was never hired 
by the VA even though the VA had stated that he was able to 
work.  The veteran felt that he was unemployable.

In March 1990, the RO indicated on a deferred rating decision 
that the veteran had raised a new issue at his November 1989 
[sic] hearing, reopening his claim for a total disability 
rating based on individual unemployability due to service 
connected disability, and that the veteran was to be 
furnished with VA Form 21-8940.

In May 1990, VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was 
received.  The veteran indicated that his service connected 
disabilities of anxiety and ulcerative colitis prevented him 
from securing or following any substantially gainful 
occupation.  He indicated that he last worked full time from 
1960 to 1963 as an inspector with General Electric 
Corporation and that he left this job due to his disability.  
Previously, the veteran worked as a molder for Crouse-Hinds 
from 1958 to 1960.  He indicated that he was a high school 
graduate with no training either before or since he became 
too disabled to work.  The veteran also indicated that he had 
tried to obtain employment with the Syracuse VA Medical 
Center in 1963 and with Fort Drum in 1983.

In an August 1990 rating decision, the RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability due to service connected 
disabilities.  The RO indicated that the veteran had 
significant nonservice connected health problems and that his 
service connected conditions, standing alone, did not result 
in unemployability.  The veteran was notified of the decision 
by letter in November 1990.  

In a November 1990 statement, the veteran contended that the 
combination of his service connected disabilities of anxiety 
and conversion reaction with general psoriasis and ulcerative 
colitis made it impossible for him to obtain employment.  He 
stated that in the past he was unable to keep jobs due to his 
service connected disability.  

On a January 1992 VA examination to assess the severity of 
the veteran's service connected psychiatric disability, it 
was noted that the veteran was disabled for employment.  The 
diagnosis included chronic generalized anxiety disorder 
(anxiety neurosis) (Axis I) and a Global Assessment of 
Functioning (GAF) scale score of 45, representing severe 
impairment in social and industrial functioning (Axis V).  

On a June 10, 1997 VA examination to assess the severity of 
the veteran's service connected psychiatric disability, it 
was noted that the veteran had been unemployed for the past 
several years, possibly since the 1960s.  The diagnosis 
included generalized anxiety disorder (Axis I) and a GAF 
scale score of between 45 and 55 (Axis V).  The examiner 
noted that the veteran was incapable of employment related to 
his inability to withstand any type of stress.  

In a December 1997 rating decision, the RO granted the 
veteran's claim for a total disability rating based on 
individual unemployability due to service connected 
disabilities, effective June 10, 1997, on the basis of the 
June 10, 1997 VA examination findings.  The RO indicated that 
the effective date was determined on the basis that the 
veteran's service connected psychiatric disability rating was 
increased from 50 percent to 70 percent effective June 10, 
1997.  The RO's reasons and bases for its decision were 
reiterated in supplemental statements of the case issued in 
January and February 1998.  

In a January 1998 statement, the veteran argued that the VA 
must consider that he has had a "valid and active claim" 
for a total disability rating based on individual 
unemployability for about 10 years and that the effective 
date for the award should be the original date of the claim.  

B.  Analysis

In this case, the veteran is essentially seeking entitlement 
to an effective date prior to June 10, 1997, for the grant of 
a total rating based upon individual unemployability.  He has 
presented a well grounded claim, which is a claim that is 
plausible, as required by 38 U.S.C.A. § 5107(a) (West 1991).  
The VA, in turn, has assisted the veteran in fully developing 
the facts relevant to his claim as required by 38 U.S.C.A. § 
5107(a). 

Entitlement to a total disability rating based on individual 
unemployability may be assigned when, in the judgment of the 
rating agency, there is any impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation as a result of 
service connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  In 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The law governing the assignment of an effective date for an 
award of increased compensation indicates that an increased 
disability evaluation will be effective the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year of that date.  Otherwise, the effective date of the 
increased evaluation is the date the claim is received. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In this case, the RO determined that the effective date for a 
total disability rating based on individual unemployability 
due to service connected disabilities commenced on June 10, 
1997, the date of a VA examination report indicating that the 
veteran was unable to work due to his service connected 
psychiatric disability.  Apparently, the RO held the June 
1997 VA examiner's remarks as the first evidence of the 
veteran's unemployability.  It is contended by the veteran 
that he was prevented from securing and following gainful 
employment by reason of his service connected disabilities 
prior to the June 10, 1997 VA examination and that he was 
entitled to a total disability rating effective from the date 
of his claim.  The Board finds that upon application of 
38 C.F.R. § 3.400(o) the veteran is entitled to an effective 
date for a total disability rating due to individual 
unemployability as of the date of receipt of his claim on 
March 15, 1988.  

The Board notes that there is nothing in the evidence 
received subsequent to March 15, 1988 which would tend to 
show that the veteran is employable and that he would not be 
entitled to a total disability rating.  In fact, the evidence 
shows that the veteran has been unemployed for a very long 
period and that his service connected psychiatric disability 
in particular has impaired him severely in terms of 
industrial functioning.  Consequently, it is clear that, 
given the facts of this case, at the time of the receipt of 
his claim for a total disability rating based on individual 
unemployability on March 15, 1988 the veteran was prevented 
from securing and following gainful employment.  Accordingly, 
an assignment of a total disability rating effective March 
15, 1988 is in order, and the veteran's claim is granted.  

There is no basis in the law to grant an effective date any 
earlier than March 15, 1988, the date of the receipt of his 
claim for a total disability rating.  The provisions of 38 
C.F.R. § 3.400(o)(2) unequivocally state that an increased 
disability evaluation will be effective the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year of that date; otherwise, the effective date of the 
increased evaluation is the date the claim is received.  In 
this case, there is no evidence dated within one year prior 
to the date of receipt of the claim that tends to show that 
the veteran was prevented from securing and following gainful 
employment.  



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
frostbite, the claim is reopened.  

Entitlement to service connection for frostbite is denied.

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities 
effective from March 15, 1988 is granted, subject to 
regulations governing awards of monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

- 30 -


